Citation Nr: 1541245	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disability, including as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an extraschedular rating for PTSD.

4.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971, including combat service in the Republic of Vietnam and his decorations include the Navy Achievement Medal with "Combat V" device, the Combat Action Ribbon and the Combat Air Crew Insignia with three stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2013, the Board remanded the issue of entitlement to service connection for a left hand neurological disability, including as secondary to herbicide exposure.  The matter has been returned to the Board for further appellate review.  Since that time, the Veteran has appealed the July 2013 rating decision in which an initial 30 percent rating was assigned following the grant of service connection for PTSD.  

In April 2015, the Veteran testified at a Board hearing.  The record was held open for 90 days to allow for the submission of additional evidence.  In June 2015, the Veteran submitted additional evidence and waived initial agency of original jurisdiction (AOJ) consideration of additional evidence associated with the file.

The issue of entitlement to a TDIU is raised by the record, to include as part and parcel of the PTSD rating issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is reflected on the title page.  

The issue of entitlement to service connection for left upper extremity disability, an extraschedular rating, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the award of service connection, and resolving reasonable doubt in the Veteran's favor, PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an establishing entitlement to an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private records have also been obtained.  

The Veteran was provided a VA medical examination in May 2013 and he submitted a private report of examination in June 2015.  The June 2015 examination report, together with the other evidence, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

II. Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015). 

Under Diagnostic Code 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss. 

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

III. Analysis

The appeal stems from the initial 30 percent rating assigned for PTSD in the July 2013 rating decision, effective in November 21, 2012.  The Veteran asserts that his PTSD is worse than reflected in the 30 percent rating assigned.  

At the April 2015 Board hearing, the Veteran testified to having symptoms to include suicidal ideation, panic attacks more than once a week, continuous depression, and problems in the areas of memory, judgment and impulse control, resulting in occupational and social impairment.  He noted having been married three times and of only being able to work odd jobs for the previous two years due to PTSD.  

Lending to credibility to the Veteran's assertions is the June 2015 private examination report submitted after the hearing.  The report reflects PTSD symptoms to include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and difficulty in adapting to stressful circumstances (including work or a work like setting).  The report further notes circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; grossly inappropriate behavior; and difficulty in establishing and maintaining effective work and social relationships.  

Consistent with the objective findings, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking and/or mood, which is the language used to represent a 70 percent rating under Diagnostic Code 9411.  

The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-5.  Although the DSM-5 recommends that Global Assessment of Functioning (GAF) scores no longer be used due to their conceptual lack of clarity, see DSM-5 at 16, the Board notes that a GAF score has been viewed as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Under the DSM-IV, the GAF scale reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

Consistent with the June 2015 private opinion, a January 2013 VA treatment record reflects a GAF score of 50.  A GAF score of 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Although the May 2013 VA examination report reflects a GAF score of 65, along with an opinion to the effect that PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, the examiner did not adequately address relevant evidence, to include the GAF score of 50 assigned in January 2013.  As such, the opinion is of diminished probative value.  

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

In addition, the criteria for both a 30 percent and 70 percent evaluation require occupational and social impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  VA and private evidence establishes deficiencies in the relevant areas.  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met.  The evidence is in favor of a 70 percent evaluation for PTSD throughout the appeal since the award of service connection.  

Although a higher initial rating is warranted, an even higher rating in excess of 70 percent is not warranted.  The Board notes that although the August 2014 record reflects his report of having quit his job and of being retired, a January 2015 record states that he was "still working construction and keeps busy building."  Regardless, the 70 percent rating assigned in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD.  38 C.F.R. § 4.1.  

Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period.  Although the June 2015 report notes grossly inappropriate behavior, the evidence does not establish that the Veteran is in danger of hurting himself or others left alone persistence of such.  VA treatment records include a November 2012 VA record noting that the Veteran was cooperative and reasonable, and a January 2013 record reflecting hygiene was good.  An April 2014 record reflects no suicidal or homicidal ideation and memory was noted to be intact in January 2015.  Therefore, a preponderance of the evidence shows that there is not an approximation of total occupational and social impairment.


ORDER

An initial 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In the November 2013 remand, the Board instructed that the Veteran's claim of entitlement to service connection for left upper extremity neurological disability was inextricably intertwined with the claim of entitlement to service connection for a neck/shoulder disability, and directed that the issue of entitlement to service connection for a neck/shoulder disability be adjudicated, and then the left upper extremity claim was to be readjudicated.

A supplemental statement of the case, dated in January 2014, addressed the issue.  However, this document is not the appropriate avenue for announcing a decision to the Veteran.  See 38 C.F.R. § 19.31(a) (2015) ("In no case will a [s]upplemental [s]tatement of the [c]ase be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [s]tatement of the [c]ase . . .").  This is especially so since that issue has not been appealed, but was intertwined with an appealed issue.  A rating decision is the typical avenue for announcing a decision along with notice of the necessary procedures and time limits to initiate an appeal of the decision.  See, e.g., 38 C.F.R. § 3.103 (2015).  Therefore, the matter must therefore be remanded once for proper adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction, the record raises the issue of entitlement to a TDIU.  Accordingly, VA examination and a medical opinion are warranted.  Additionally, a remand will allow the RO to provide notice as to the TDIU issue and consider this aspect of the appeal in the first instance.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded. 

Accordingly, these issues are REMANDED for the following actions:

1.  Adjudicate the claim of entitlement to service connection for a neck/shoulder disability.  Inform the Veteran and his representative of his appellate rights with respect to the decision.  A statement of the case or supplemental statement of the case should not be used to announce the decision.

2.  Send a new notice letter to the Veteran and his representative regarding the information and evidence necessary to substantiate the claim for TDIU. 

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to address the TDIU claim.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


